OFFICE   OF   THE   ATTORNEY    GENERAL   OF TEXAS
                                    AUSTIN
GROVER SELLERS
Al-rol?N~ GmtCU‘




                                                             r"
HonorableQeorge 8. Butler,Chairman
Board of InsuranceComalssfoners
Austin 14, Texas
Dear   Xr. iutler*
                                      OpinloaIfo.O-7235
                                                       A          .
                                      Rer Whether




                                                   oi this Depsrtmentin
anmer to the r0




                                  s OS Article7064, RevisedCivil
S                          925, an as follouar            .~~
                       uraauo caa~    tmnaacrtlngthe
                      . . title . . . or aa.yother klad
                    Of i.BEcCr bU8iIiOB8   Other thsn the
                    lie iasuraaoe,rlthin thir State . . .
       at the tire of flllng its annual statement,shall
       report to the Commlssloner, of Insuranoethe gro86
       amount of premium receivedin the State upon
       property, and frm pexmm~ resldlng in the State
       during the precedingyear, and .eacbof such com-
       pauier shall spayan anaual tax upon such gross
       premiumreceipt6as iollovar. . . lrosuch lnsur-
       aace caspaagshall recelrea permit to do business
                                                                            131


           l$morableGeorge B,'ktler, Chairwan,page 2


                in thla State until ruoh taxes am paid.
     i          llooocupatlontax shall be levied cn insu&~e' "
                coppaalos herein rubjootedto a grow premium.I+
                celpt tax by uy ootmtr,olty or tova. . . pk
                taaer 8ioresald&all oonrtitute   all tams and
                llcenaefees oolleotlbleundo* the lava of,this
                State againatsay rawh S.a8uraace coopaales.
                                                          *
 i
                     The foregoingArtlolovad lateraaendedby House Blll
           Ho. 8, Aatr 1936, fhird Called Session         2040, obapter 495
           Artlale4, Section51 House Bill lo. #%ts          1937, 45th Lsgl:-
           latpn, page 525, Chapter250, Section1; &use Bill Ilo.556,
           Aotm 19 9, 46th Leglslatme, page 6381 and House Bill lo. 8,
          .Aotn 19z1, 57th Legislature,page 269, Chapter184, Artlele 18,
           Seotloa1. form of theseaaeadnnntsohange6the materialprovi-
           aions of Artlole 7064 above a&t forth but relatedmalnlf to the
           uount c4f $he tax, addithaal   alassltluatltm8  of rubibjeats,
                                                                        and
           other matte= not pertbent    to this question.
/.                   House Bill 153, A&s 3929, 41st Legirlatwe, page n,
           ,Chapter40, (oodlf%edas &302a, Veraoaae Annotetbd Civil Statutes)
          -.providedfor the areationof aoqwratkm for ovnl.ng   abstract
           plants,%nsur%ngtltleu,lendtigraney and dealingin saiouritles
           aa actlngam trwtee8 satlior llegnlation  of ruab oorporations
           by the Board of fnsumnce Calmloners.     Tbo pertinentsections
         s of this &at are a@ follows(all emphaseshereafteradded)I
                     %eotlon 7. me general law epplicableto
                paymentof ilUng few and fmnchise taxes of.oor-
                poratlonsbaviaga capitalstoolt.anherebymade
                applicableto oorporatiensooalngunder the provl-
                rloas   of thlr   Act.   Doaneatia aoroortLfion8 o$mmt-
                lnu under thla lav shall not be mqulred to wx
                premium taxO8.'           : .                 ..~.
                                                               ..
           I.        ls4lotlm 8. The aborter of oorporatloa8in-
                aorporutedhereunder,aad .tbeaaendmnts thebto,
                ibis11b fil*d lfiththe Boati of xnmlranceCmls-



                     %eotloo 22. Aay oorporatlonorgaairedand
                lntorponstedunder the lavr of arq Other rtate, ter-
                                 for the purposeof transactinga
                ritory or ootnrt*~
                               or title guarantybuslners&all be
                title lnr,uranoe
                                                                        -.
                                                                             132


   HonorableGeorge B. ButloP,chplman, page 3


          required    to par the   ~a80   filing tee8   and occupa- '
         .-tl6n tax   8ny foreigncarualtyoompanyir re-.;
                      a8
          qufred to pa In order to procure a permit to @
          buslnersIn Faxar. Such foreigntitle ccmpanl'es
          vi11 not be requiredto pay a franchxse~xu,~
                                                  or pr~vllege t8x
             That a fr8nahfre tax 18 aimoctoupstfon
under the lava of t&i8 State 1s aaqueatloned.By virtue of tbe above
seations,doaestlutitle Irmaranoe~~or  title gusrantyoapanier paid
a franohlrotax vhile foreigntitle Insuranceor title guamaty cots-
panles paid a gaw88 premium moelpts tax under the provI8lm8 of
Artlole7064, sappn.
             It is a w&titeref oaum and gene~lknovledge that
‘afterthe au me Co-t of the UnIted States readend It8 opinion
,inJ-0, l94 ln tha aase of Southeartem Underwriter8 Aa8oalatlaa
v. United S&%&r, therebyholding the bu8ine8sof lnmmaas to be
latemtate oomonevhen oarriedkyand theborden ofamy of the
severalrtataa it ~88 the Lz&entlonof the 49t.bLegirlatwe to ea-
rot soab legis~tltm a8 ktght be neoe88aapf
                                         to elirl.nate
                                                     the dimarlm-
ination,if any, in tbd taxationof foreigrrInsuranceoompanlerrand
daneatlolaamumnaecm11panle8~
                 The 49th Legtdlatwe themtqma emoted Bouse Bill 23, ,.
Acts     1945, 49th kgl8lature, pa@ 442, Chaptelr  279, (erroneously
codifiedas Artlole 47&a, .V.A. C. S.), vhlch providedfar the tax-
atian of all lasuraaooorgan%urtfoa8traasaatlag       the bueIne8sof
Ufe, pen-1         aaaldeat,life and aocldent,or health an&aoaldent,
lsrumace     for profit,or mutual bensiLt o$ prateationFn the State
of Tsxar,    vhlah 8ptwlflcal4   repealedArtialer7064a and 4769 of
the Revlred     Olvil Statute8of Texas and also oootaIneda general
m                      Zhe Leglslatawsalso enaotedliorueBill 9, Acts
19~14%hu~~iatme             page 574 Chapter341 Section 1 .Vhfch
a&endedArtlole 7064 hkeInbefo4 referredto: Each of ibese bills
uar~oa~plemeatary     to the other, It being the manliest Intentlonof
 the &gi~l.atum the-by to tax vlthoutdirorlminatioa       every foreign
Uad doaertielamranoe organizatloadobag evoly olars of inuunuloe
buatiees peaultted by the lavr     of the State of Texar.
            Artlale7064, as 80 aaezaddby the Aotr of 1945, pro-
oeeded to tax a& oeganlsatioas4olng a title inspranaeborlnessand
                                                                                  133


             George 8. Butler,Chrlraaa,
    Bonom?zble                                      page 4


    provided   for 6 tax upon the gross predu~ ?eaelp4sIn a,p&axlmately
    the same manor as ia the orlgirmlaot. ft &an&d 8@4rially the
    awductlonof the rate of the t6x by investmentln ap#oved T4xas 80-
    auritle8as defined la the rat. The last paragmpb 'ofthe 8mended
    artiole~tr    set forth verbatim                 I
                  %O ocoupaticaa         b4 levied 051inBIll’-
                                tax Shall.
         4~4 kapsuler her8ln rubjeatedto the g?O88 p?4mlum
         receipttax by any ootmty,olty or tOvu.~All mutual
         rmemai                           nov or he?mfter do-
                    b4nevol4nta88o8l.8tlon8
         il~&JbU8lXi488h this stat4 tie? th4 b&O   SyStast   and
         ?O~X’4802dtLtiVO
                        fOrP Of gOV4l'lSB4Rt, Uh4thO?              O?@lbOd
         undelrthe lavs of this State o?a fon1nn state or
         ainmtry,an exQapt fmiihe ~i0vI81on8~ofthis Ar-
         blo1.s.Th4 t4xe8 lfo?48aldshall ocm8tItut6all taxeE
         aolleatIbl4uut?4rthe lam GTEhl 3bt          rcelnatq
                        Wl??:4?8OXOSpt 8UfOt4n8ii:tax68 $4-
         8U8h iII$-k'aZi44
         olally levlsduuder th4 'Isv8of this 8tate    aBd a88e8Bed
         by thb &wrd Of as-44      CQoPiS81OZl4?8  t0 Su.p&%?tthe
       : various.aativltle4of the dlvlaiofu 4f the Boarciof Ia-
         surance~~OLIBSIOMM, aad exaept If say auah carrier
      " ia vritlng per80nalaocldent o? health and awldent ln-
         BlllFLIIO4OthOP   than   VOl%S+4~‘8    kWiVJlW%Mti0li,
                                                             it       shou   h0

4
          taxad as oth4nls4       prwld6d      by lav   ma aammt      o? suoh
         bU8iU48S~and except un4mploym4slt oamp4n8atl4rI   tax4s
         ltwisdwader Senat4Bill Bo. 5, pa484d by Third Called
         Sessi~   of the ?ortr~fmwth Idglrlatum and amendments
         the?4to. fo other -kaxshall b6 leviedor aolleotedf?om
         any laauranoeaarrlerby the stateA oounty,alty or say
                but this b    hall t b4 ooautmmd to prohibit
         tZevy     aad eoll~4tloao~stete.'4oua~yand mn%olprl
         tsr48  ~Uiwnths ?8al and p4?84nal-p?Qp4?ty4f SUOh 4arrler.
         p\mlj OOO~lUtiV4    O? 8UtUd fillstIASUlUIh44  04Bml48
         oarsled on by the members thenof solely for the proteo-
         tlon oi.their ovn pmpstiy',aad not for profit,     shall be
         ‘exarptfrktha provlsloarr   Of thk lav. %%liSlet ahall
         be omtllatIv4of all other fsV8 md *ha11TF-X-A?t141e
         $758. RevisedCivil Statutesof 1925, ----f%&
                                               as B1po        anda
~o~gab.leGoor@ ri.Butler,Chsinaea,pege 5


             Rmpmalm8~~9of tvo klndm--express or Irplied. An ex-
ptimm repeel 1s one oooompllmhedby positiveenaataeat ealaripg
thm Perpose ot the Legislature.'It may be *neral or?-8 pecial.
Uheem a MY enactmnt abrogatedany torrner  act'on thd mame siubjeet
with vhlch it oleetrly and sanIfemt.ly
                                     aanflictm,to the extent of'the
lnnoonmimteaa~ or repugrtanae      beivetin   the   tvo,    muoh kaeotment       consti-
tutor 8 repealb? necemmaq             Lpllaatlaa and ham the *ame effectam
an erpwsm         repeal. TWquestlon of repeal Is-onm of lmglmlatlreln-
tmat.~      i'armhall    v. State, 138 S. Y. 759; 39 Texas Jurisprudence,
Pp. 13O:and137.
            *:        Xt vi11 be noted tbat.theformgolngprovimionm of Ar-
 tiole. 7064; 88 ulsnded, ltate‘thatr "The taxeaaforesaidmball oon-
mtitute all;-taxes         collootibleus&d& the lavm of this State against
rnr    much    lnmwaaoe     carriers.  . .*  and that "go other.- shell be
leviedar collectedfrcp au7 lns~ce                 aarr%eP    by the State, . . ."
b&i of the forsgoing ~vbionm                constitutes r.repeslbr lx~plice-
 tlen of tlm e69hamlmedportioamof Seotlonm~               7 and 8 of Article UO2a, -'
mupra.-                          '-

                  Tbo further9rovIml~ of the esmended         rrtlale that 'thim
                                   . all other lam only inmots~~a8        then     le
                              orgemlZiii       affeoted by thti.hotqr others       -9 80
                                        am providedabove,’ oonstltutesan ax-
p-mm generalre9eal of all,thomeprrrts of Artiole1302e vhhich pro-
vldi for tbe aelleat@&tr#.or a payment by &memtLa title lnsvmncm
6~  tit16 ysranty      em~poniem     of  fnrnohise   taxmm to be oms4~med      aal
collected    tier the pro~lmlonm of Art&ale7084, RevisedC%vIl Stat-
utes,   1925, am wended,         ~ffeotlvwS~ptamher3, 1945.
           .-   la thereforethe ipInIonof thlm Dmpartmemtthat the
                It

k&d of Inmum.nce Conlmmionen barn DO euthorltyto and shouldnot
demendor"rcmiptfranohtietaxes tror any doebstle title ~murance
or title gumrinty ooqaay ohrtered inade~   e         of thC8tate OS
$‘aram, but @at its is ~tbo duty ei muohdcmteatio
                                                caa~pmnlem to psy
the grosr promlum roaeiptmtax rocordhg to the terns and 9?ovlmionm
Of'ktlEld 7064, R#ylmed Civil Statutes,1925, am amwtdedby Aotm
19%. 49th Legimlature,lupra..                                                                ..

                                                           Yours verg trulJ

                                                           ATTORl5tY   tB%BRAL    OF TTah8